Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 5.1 [Letterhead of Proskauer Rose LLP] August 11, 2009 The Dress Barn, Inc. 30 Dunnigan Drive Suffern, New York 10901 Re: Dress Barn, Inc. Registration Statement on Form S-4 Ladies and Gentlemen: We have acted as counsel to The Dress Barn, Inc., a Connecticut corporation (Dress Barn), in connection with the proposed merger (the Merger) of Tween Brands, Inc., a Delaware corporation (Tween Brands), with Thailand Acquisition Corp., a Delaware corporation that is a wholly owned subsidiary of Dress Barn (Merger Sub), pursuant to an Agreement and Plan of Merger, dated as of June 24, 2009, among Dress Barn, Merger Sub and Tween Brands (the Merger Agreement).
